DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakio et al. (JPWO2017145402A1 ) for which (US 2019/0055640 A1) is used as English translation in view of Jingxing Feng (Characterization of native oxide and passive film on iron and iron-chromium alloy, as a Master of Science thesis from the University of Cincenaty, July 2014) found in web-page: [https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1406811146&disposition=inline]
Sakio discloses a deposition mask capable of performing high-definition patterning while suppressing position gap between a substrate for vapor deposition and an opening arrangement of the deposition mask during vapor deposition and a manufacturing method thereof are provided. A deposition mask (1) includes a resin film (2) having an opening (4) 

The deposition mask of Sakio comprises: 
a mask body which comprises a plurality of hole areas (4) (Fig. 1) disposed while being spaced apart from each other and a lip region between two adjacent holes of the hole areas. Sakio recites [0039] Since the opening 4 is exaggeratedly illustrated as having a taper shape in FIG. 1 and the following figures, the size of the opening 4 (diameter on the side facing the substrate for vapor deposition 8) is relatively small. However, the actual diameter of the opening 4 is comparable to the distance between adjacent openings 4;  and 
a metal film (5 or 6) (Fig. 1) which is disposed on a surface of the lip region of the mask body and comprises a material different from a material of the oxide film, wherein the metal film comprises at least one of aluminum, silver, and magnesium. Sakio recites[0034] The high-emissivity layer 6 is not limited specifically as long as it has an emissivity higher than the emissivity of the surface of the resin film 2 provided with the low-emissivity layer 5, which is to be brought into contact with the substrate for vapor deposition 8. In general, the emissivity of the resin film 2 is approximately 0.8 or more and 0.95 or less, as mentioned above. By forming the above-mentioned low-emissivity layer 5 on a surface of the resin film 2 on the side facing the vapor deposition source 7 it is possible to lower the emissivity of the surface to be brought aluminum on a polyimide film of 5 .mu.m, the emissivity of a polyimide surface is approximately 0.42 at the temperature not lower than 22.degree.
	It noted that Sakio is silent about an oxide film disposed on an inner surface of the lip region which defines a hole area of the mask body.
However, Sakio discloses layer (3), in [0030] For example, appropriate metal material such as iron, stainless, invar, nickel or the like, whose thickness is approximately 5 .mu.m or more and 30 .mu.m or less, can be used as the metal support layer (3). Layer (3) will possibly have an native oxide layer on all surfaces exposed to air including, at least partially, the surface on an inner surface of the lip region which defines, partially, a hole area of the mask body prior to deposition of layer (5). The native oxide on material such as iron is evidenced by Jingxing Feng (Characterization of native oxide and passive film on iron and iron-chromium alloy, as a Master of Science thesis from the University of Cincenaty, July 2014) found in web-page: [https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1406811146&disposition=inline]
Feng teaches: Thermodynamically speaking, most metals oxidize in the presence of oxygen. The oxidation reaction is limited by the passive film at the interface between metal and environment. The passive film not only slows the diffusion of oxygen from the environment but also decreases the diffusion of metal ions (page 2).

One of ordinary skill in the art would have been motivated to expect an native oxide film disposed on an inner surface of layer (3) because Sakio discloses appropriate metal material such as iron, stainless, invar, nickel or the like are used as layer (3) and at least inner surface of layer (3) is exposed to air prior to deposition of layer (5) (Fig. 1).

Allowable Subject Matter
Claims 1-15 are allowed as noted in the office action of 7/2/21.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a method of manufacturing a deposition mask, the method comprising the step of “removing the patterned sacrifice layer, wherein a reflectance of the patterned sacrificed layer with respect to the laser is higher than a reflectance of the mask-target substrate with respect to the laser”, in combination with the rest of the steps/limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 9/30/21, with respect to the all rejection(s) of claim(s) 16-18 have been fully considered and are persuasive in view of the new amendments and arguments clarifying the claimed subject matter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakio et al. (JPWO2017145402A1 ) for which (US 2019/0055640 A1) is used as English translation and Jingxing Feng (Characterization of native oxide and passive film on iron and iron-chromium alloy, as a Master of Science thesis from the University of Cincenaty, July 2014) found in web-page: [https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1406811146&disposition=inline]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/BINH X TRAN/Primary Examiner, Art Unit 1713